Citation Nr: 1422395	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to February 24, 2010, and in excess of 30 percent thereafter, excluding a period of temporary total disability benefits. 

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee posterior horn tear and chondromalacia.

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement service connection for migraine headaches.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that rating decision, the RO initially awarded a 10 percent evaluation for PTSD.  In an April 2010 rating action, the RO increased the evaluation to 20 percent, effective February 24, 2010, excluding a period of temporary total disability due to hospitalization for PTSD.  38 C.F.R. § 4.29.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993),

In an August 2013 rating, the RO updated the "Master Record" to reflect the assessed psychiatric disability to include PTSD and the secondary condition of depressive disorder, not otherwise specified (NOS).  Clemons. v. Shinseki, 23 Vet. App. 1, 5 (2009).

In December 2013, the Veteran was provided a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record. 

At his Board hearing, the Veteran also testified as to unemployability and interference with employment, including as mainly due to service connected psychiatric disability.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board. 

While the substantive appeal indicted that an appeal was only being pursued for service connection for pes planus and headaches, contemporaneous documentation was also submitted asserting entitlement to increased ratings for PTSD and the left knee disability.  In addition, a supplemental statement of the case addressed all four issues in July 2013.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, both the service connection and increased rating decisions are on appeal. 

The issues of entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 24, 2010, and in excess of 30 percent thereafter, excluding a period of temporary total disability benefits, entitlement to an initial evaluation in excess of 10 percent for left knee posterior horn tear and chondromalacia, entitlement to service connection for bilateral flat feet and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and probative evidence shows that the current headaches disability was incurred  in service.


CONCLUSION OF LAW

Service connection for headaches is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he incurred a disability manifested by headaches in service.  At entrance, clinical examination was normal in all areas, and the Veteran did not report any history of frequent or severe headache.  See November 1999 Report of Medical Examination and Report of Medical History.  He relates a history of head injury in service, in Korea and Iraq.  He has described several incidents of head injury, for which he mostly received undocumented field treatment.  See Board hearing transcript at pg. 7.  

His service treatment records document an assessment of blunt trauma to the head in May 2001 when the Veteran hit his head on a metal object while underneath a truck.  The treatment record notes that the Veteran struck the back (occipital) area of his head and that the Veteran could not recall how the accident happened or any loss of consciousness.  He was apparently confused after the accident and was seen for complaints of visual blurring and headaches following the blow to the head, which resulted in a provisional assessment of blow to head with concussion, headache and visual blurring.  A CT scan was normal, however, in May 2001.  

In August 2003, the Veteran denied any history of headaches, or head injury.  See  August 2003 Report of Medical History.  Neurological examination was normal, as well.  See August 2003 Report of Medical Examination.  Subsequent service records, do however, document complaints of history of headaches.  See February 2004 post-deployment questionnaire.  

The Veteran filed his claim in September 2008.  In February 2009, the he was afforded a VA examination.  At this time, the Veteran reported a history of off and on headaches since 2004, with one then occurring about every other or 3rd or 4th day, lasting for hours.  The Veteran described that the headaches where accompanied by nausea, without vomiting, photophobia and phonophobia.  He reported no exposure to Sumatriptan, but reported relief with the use of Percocet.  He tended to go in to a dark or quiet room to obtain relief.  The examiner assessed migraine headaches, and the Veteran did not apparently offer any history of head injury at this time.  

The Veteran was also afforded a VA examination to address PTSD in February 2009.  The report thereof documents that based upon examination, the examiner ruled out cognitive disorder.  However, the examiner did note that headaches continued to persist since the Veteran's reported head injuries, which "may be related to those events."

In December 2013, the Veteran testified before the Board.  At the hearing, he offered a history of multiple head injuries in service, with persistent headaches since then.  He described he had hit his head while working in a motor pool in Korea on one occasion, with an assessed concussion and vision problems.  He also offered a history of injury to the head while he served in Iraq as a Black Hawk Crew Chief, without any documented treatment.  

Resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  The Veteran's service treatment records document a head injury, as well as an assessment of concussion with complaints of headaches.  Given these impressions, coupled with the Veteran's lay history of symptomatology of headaches since service, the Board finds that service connection is warranted.  Gilbert, supra.

In this regard, the Board acknowledges that a VA examiner noted the Veteran's headaches "may" be related to his history of head injury in service.  Nevertheless, the Veteran has described a history of headaches which began in service, which he is certainly competent to do and his statements in that regard are credible and probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board resolves any doubt in the Veteran's favor.  Gilbert, supra.

In sum, given the service treatment records' notations of headaches, and the Veteran's reported history in conjunction with the VA examination, the Board concludes that it is at least as likely as not that the Veteran incurred headaches in service.  Thus, the claim is granted.  Id.


ORDER

Entitlement to service connection for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.
REMAND

At his Board hearing, the Veteran testified that he had been awarded Social Security Administration (SSA) disability benefits, apparently related to PTSD.  Although the record was held open following the Veteran's representative's request, no SSA records were submitted and none have been associated with the claims file.  VA has not requested any records from SSA in this regard.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought). Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA benefits and associate them with the claims file.

At his Board hearing, the Veteran testified as to having upcoming VA psychiatric treatment in January 2014.  He and his wife testified that in addition thereto, they were considering inpatient treatment.  The latest VA records are dated July 25, 2013.  They also testified that the Veteran had participated in a VA vocational rehabilitation program and such records are not reflected in the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from approximately July 25, 2013, and on, as well as any vocational rehabilitation records, and associate them with the claims file.

In February 2010 the Veteran was last afforded a VA psychiatric examination.  At that time PTSD and depressive disorder were assessed.  The Veteran was assigned a GAF score of 59 as well.  The Veteran then denied any suicidal/homicidal ideations and was attending school.  However, it was noted that the Veteran had lost his job due to a driving accident and had not worked since June 2009, but was actively seeking employment.  The examiner felt that the Veteran had the cognitive and emotional abilities to do at least simple work tasks in a loosely supervised environment.  

Since that examination, the Veteran was hospitalized at a VA facility for treatment of PTSD in March 2010.  The report documents a poor prognosis for future employability and that the Veteran denied any suicidal intention or plans.  VA records dated after this hospitalization show continued psychiatric treatment and GAF scores generally in the low 50s and an apparent assessment of cognitive disorder in July 2012.

As noted above, the Veteran testified before the Board in December 2013.  At the hearing he and his wife testified that the Veteran was unable to hold a job or generally perform activities of daily living without the assistance of his wife.  His wife testified that the Veteran had indicated suicidal intent by overdose on occasion.  The Veteran's wife testified that the Veteran was very forgetful and had almost set the house on fire on occasion while using the stove and that the Veteran had apparently exhibited difficulty reading.  The Veteran testified that his condition had worsened and that he had no desire to go anywhere.  He related having continuous panic.  He and his spouse indicated upcoming treatment in January 2014.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's hospitalization and subsequent records indicate that the disability has worsened since his latest VA examination, further examination is warranted.

Likewise, the Veteran should be afforded another VA examination to address his service connected left knee disability.  The Veteran was last afforded a VA examination in February 2009 to address this disability.  At his hearing, his wife related that the Veteran had recently undergone surgery and submitted records reflecting such dated in February 2013.  She related that the Veteran was having increased difficulty with flexion of the knee, as well as problems with stability and falls.  Accordingly, a new examination is warranted.  Caffrey; supra.; Green, supra.

Lastly, the Veteran should also be afforded a VA examination to address his claim for service connection of bilateral pes planus.  A review of the service records documents that the Veteran entered service with asymptomatic mild pes planus.  The Veteran testified that despite an absence of treatment for foot pain in service, he did indeed experience significant foot pain therein.  He testified as to having been prescribed orthotics and asserted that his condition was aggravated in service.  
A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Under these circumstances the Veteran should be afforded a VA examination to address his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate an increased evaluation on the basis of TDIU pursuant to 38 C.F.R. § 3.159(e) (2013).  Request that the Veteran complete and submit a TDIU claim form.

2.  Attempt to obtain the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any VA medical records not currently associated with the record, particularly any records dated after July 25, 2013.  

4.  Obtain any Vet Center records pertaining to the Veteran that are not already of record.  

5.  Obtain any records associated with the Veteran's participation in a VA vocational rehabilitation program.  If there are no such records, documentation to this effect should be associated with the record and communicated to the Veteran in accordance with 38 C.F.R. § 3.159(e). 

6.  After the development directed above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD and depressive disorder.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current psychiatric disability.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD and depressive disorder under the applicable rating criteria.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner is also asked to comment on the functional impairment which results from the service-connected disability.

7.  After the development directed in paragraphs 1 to 5 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected left knee posterior horn tear and chondromalacia.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether the Veteran's service-connected left knee posterior horn tear and chondromalacia has manifested by lateral instability and/or subluxation. If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.

The examiner is also asked to comment on the functional impairment which results from the disability.

8.  After the development directed in paragraphs 1 to 6 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of bilateral pes planus.  The examiner should obtain a complete, pertinent history from the Veteran to include pre-service symptoms and in-service symptoms, and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Is it at least as likely as not that the pes planus that was noted on the service entrance examination was aggravated (i.e., permanently increased in severity) during that period of service?  Please provide a complete explanation for the opinion.  The examiner's attention is directed to the Veteran's reports that he was issued bad boots in service and that he experienced severe pain in service due to running.  The examiner's attention is also directed to a VA treatment record dated in April 2008 noting bilateral moderate to severe pes planus.  

b)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

9.  Schedule the Veteran for an appropriate examination in connection with the claim for an increased rating on the basis of TDIU.  Request that the examiner(s) provide information as to the functional impairment that results solely from the service-connected headaches, deviated nasal septum, temporomandibular joint disorder, fibromyalgia, chronic fatigue syndrome and abdominal symptoms of unknown etiology to include irritable bowel syndrome.  

10.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


